DETAILED ACTION
This is a final Office action in response to the remarks filed 12/10/2021.

Status of Claims
Claims 1-14, 16-23, 26, and 27 are pending;
Claims 1 and 18 are currently amended; claims 2-14, 16, 17, and 20-23 were previously presented; claims 15, 24, and 25 have been cancelled; claim 19 is original; claims 26 and 27 are new;
Claims 1-3, 7-11, 16, 18, 19, 26, and 27 are rejected; claims 4-6, 12-14, 17, and 20-23 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant's arguments with respect to the prior art rejections have been fully considered but are moot in view of the new grounds of rejection set forth below in the current Office action.  Note that the new grounds of rejection are necessitated by the applicant's amendments to the claims.

Claim Objections
Claims 1-3, 5, 6, 8, 10, 12, 17, 18, and 20 objected to because of the following informalities:
Claims 1, 6, 10, 12, 18, and 20, the applicant is advised to use either "the" or "said" consistently.
Claim 1, lines 13-15, it is recited "the first back plate extension is angled in an upward direction as the first back plate extension projects from the back plate."  As shown in Figure 1, the entire first back plate extension (44) is not angled in an upward direction, since the entire first back plate extension (44) is arranged perpendicularly to the back plate (42).  "[T]he back plate extensions 44, 46 are similarly perpendicular to the back plate 42 and parallel to one another" (specification, paragraph 0048, lines 12-14).  Instead, the edge surface (48) of the first back plate extension (44) is angled in an upward direction.  "FIG. 1 shows in particular the edge surfaces 48 of the two back plate extensions 44, 46 defining a planar surface that is angled in an upward direction from an upper edge of the back plate 42" (specification, paragraph 0044, lines 5-8).  The applicant is advised to change "the first back plate extension is angled in an upward direction as the first back plate extension projects from the back plate" to --an edge surface of the first back plate extension is angled in an upward direction as the first back plate extension projects from the back plate--.  See claim 4.
Claim 2, line 2, based on claim 1 above, the applicant is advised to change "an over surface" to --the edge surface-- and then specify that the edge surface of the first back plate extension is an over surface.

Claim 5, line 3, based on claim 1 above, the applicant is advised to change "an edge surface of each back plate extension" to --the edge surface of the first back plate extension and an edge surface of the second back plate extension--. 
Claim 8, lines 1 and 2, based on claim 1 above, the applicant is advised to change "the first back plate extension" to --the edge surface of the first back plate extension--.
Claim 12, line 6, based on claim 1 above, the applicant is advised to change "an edge surface of each back plate extension" to --the edge surface of the first back plate extension and an edge surface of the second back plate extension--. 
Claim 17, line 2, "electrical connection" appears to be --an electrical connection--.
Claim 18, line 18, similar to claim 1 above, the applicant is advised to "the first back plate extension" to --an edge surface of the first back plate extension--.
Claim 20, line 5, based on claim 18 above, the applicant is advised to change "an edge surface of each back plate extension" to --the edge surface of the first back plate extension and an edge surface of the second back plate extension--. 
Appropriate correction is required.

Claim Interpretation
Regarding each of claims 26 and 27, it is recited in lines 1 and 2, "an angle formed between the back plate and the first back plate extension is obtuse."  The applicant states that "[s]upport can be found at least in FIGS. 1-5B and ¶¶ [0018] and not the angle β in Figure 5B.  Instead, it refers to an angle between the back plate (42) and the entire first back plate extension (44).  According to the specification (e.g., paragraph 0048, lines 11-17), "the back plate extensions 44, 46 are similarly perpendicular to the back plate 42 and parallel to one another" (i.e., the angle formed between the back plate and the first back plate extension is 90°) or "the back plate extensions 44, 46 angle away from each other as they project from the back plate" (i.e., the angle formed between the back plate and the first back plate extension is obtuse).  On the other hand, the angle β in Figure 5B is the angle between the back plate (42) and the upper surface (48) of the first back plate extension (44).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wassell (US 4,712,761).
Regarding claim 1, the applicant is reminded that the "display monitor," the "support structure," and the "electronic component" are not positively recited in the claim and therefore are not required structures within the scope of the claim.  Wassell discloses a bracket assembly (12, 14, fig 5) for mounting a display monitor to a support structure (see Figures 3 and 5, the bracket assembly 12, 14 is capable of performing the above intended use), the bracket assembly comprising: a back plate (50, fig 5) configured to mount to the support structure (see Figures 3 and 5, the back plate 50 has the configuration to perform the above intended use); a first back plate extension (52, fig 5) disposed along one side of said back plate; a front plate (16, fig 5) configured to mount to the display monitor (see Figures 3 and 5, the front plate 16 has the configuration to perform the above intended use); a first front plate extension (30, fig 5) disposed along one side of said front plate; a contact area (3052a, fig 3, see annotation; or alternatively, 3052b, fig 3, see annotation) formed by said first front plate extension overlapping said first back plate extension, the contact area being configured to transfer a weight of the display monitor to the support structure (see Figures 3 and 5, the contact area 3052a or 3052b has the configuration to perform the above intended use); and a volume (1214, fig 3, see annotation) at least partially enclosed by said front plate, said back plate, said first front plate extension, and said first back plate extension for housing an electronic component between the display monitor and the support structure (see Figures 3 and 5, the volume 1214 is capable of performing the above intended use); wherein, with the back plate oriented vertically, the first back plate extension is angled in 

[AltContent: connector][AltContent: textbox (1214 – Volume)]
    PNG
    media_image1.png
    481
    792
    media_image1.png
    Greyscale

[AltContent: textbox (52a – Over Surface / Edge Surface)]
[AltContent: connector]

[AltContent: connector][AltContent: connector][AltContent: connector]


[AltContent: textbox (3052b – Contact Area)]
[AltContent: textbox (30a – Upper Edge)][AltContent: textbox (3052a – Contact Area)]


Regarding claim 2, wherein the contact area is formed between an over surface (52a, fig 5, see annotation) of the first back plate extension and an under surface (27, fig 5, also see Figure 3) of the first front plate extension.
Regarding claim 3, wherein the contact area is formed between an edge surface (52a, fig 5, see annotation) of the first back plate extension and an under surface (27, fig 5, also see Figure 3) of the first front plate extension.
Regarding claim 7, wherein the first front plate extension is on an upper edge (30a, fig 5, see annotation) of the front plate.
Regarding claim 9, wherein the first front plate extension is angled in the downward direction from an upper edge (30a, fig 5, see annotation) of the front plate.

Claims 1-3, 7-9, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Munson et al. (US D542,631 S), hereinafter Munson.
Regarding claim 1, the applicant is reminded that the "display monitor," the "support structure," and the "electronic component" are not positively recited in the claim and therefore are not required structures within the scope of the claim.  Munson discloses a bracket assembly (10, fig 2, see the annotated figure below for all added reference numbers) for mounting a display monitor to a support structure (see Figures 1 and 2, the bracket assembly 10 is capable of performing the above intended use), the bracket assembly comprising: a back plate (20, fig 2) configured to mount to the support structure (see Figures 1 and 2, the back plate 20 has the configuration to perform the above intended use); a first back plate extension (30, fig 2) disposed along one side of said back plate; a front plate (40, fig 2) configured to mount to the display monitor (see Figures 1 and 2, the front plate 40 has the configuration to perform the above intended use); a first front plate extension (50, fig 2) disposed along one side of said front plate; a contact area (30a, 50a, fig 2) formed by said first front plate extension overlapping said first back plate extension, the contact area being configured to transfer a weight of the display monitor to the support structure (see Figures 1 and 2, the contact area 30a, 50a has the configuration to perform the above intended use); and a volume (60, fig 2) at least partially enclosed by said front plate, said back plate, said first front plate extension, and said first back plate extension for housing an electronic component 
[AltContent: textbox (50a – Under Surface)][AltContent: connector]
[AltContent: textbox (10 – Bracket Assembly)]
[AltContent: arrow][AltContent: textbox (50 – First Front Plate Extension)]
    PNG
    media_image2.png
    943
    655
    media_image2.png
    Greyscale

[AltContent: connector][AltContent: textbox (40a – Upper Edge)]
[AltContent: connector][AltContent: connector][AltContent: textbox (30a – Over Surface / Edge Surface)][AltContent: textbox (40 – Front Plate)]
[AltContent: arrow]
[AltContent: textbox (30 – First Back Plate Extension)][AltContent: arrow]
[AltContent: textbox (20a – Upper Edge)][AltContent: connector]
[AltContent: connector]
[AltContent: arrow]
[AltContent: textbox (60 – Volume)][AltContent: textbox (20 – Back Plate)]






Regarding claim 2, wherein the contact area is formed between an over surface (30a, fig 2) of the first back plate extension and an under surface (50a, fig 2) of the first front plate extension.
Regarding claim 3, wherein the contact area is formed between an edge surface (30a, fig 2) of the first back plate extension and an under surface (50a, fig 2) of the first front plate extension.
Regarding claim 7, wherein the first front plate extension is on an upper edge (40a, fig 2) of the front plate.
Regarding claim 8, wherein the first back plate extension is angled in the upward direction from an upper edge (20a, fig 2) of the back plate to more securely hold the display monitor (see Figures 1 and 2, the first back plate extension 30 is capable of performing the above intended use).
Regarding claim 9, wherein the first front plate extension is angled in the downward direction from an upper edge (40a, fig 2) of the front plate.
Regarding claim 26, wherein an angle formed between the back plate and the first back plate extension is obtuse (see Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Munson et al. (US D542,631 S), hereinafter Munson, in view of Yeh et al.    (US 2009/0052128 A1), hereinafter Yeh.
Regarding claim 10, Munson does not disclose the bracket assembly, comprising a second front plate extension and a third front plate extension disposed on said front plate for positioning the front plate on the back plate, wherein said volume is more enclosed by said second and third front plate extensions.
Yeh teaches a bracket assembly (10, 20, 22, fig 1) comprising: a back plate (10, fig 1); two back plate extensions (13, 14, fig 1) disposed on opposing sides of the back plate; a front plate (20, fig 1); a first front plate extension (21, fig 1); a volume at least partially enclosed by the front plate, the back plate, the first front plate extension, and the two back plate extensions (see Figures 1 and 2); a second front plate extension (23, fig 1) and a third front plate extension (24, fig 1) disposed on the front plate for positioning the front plate on the back plate, wherein said volume is more enclosed by said second and third front plate extensions (see Figures 1 and 2).

    PNG
    media_image3.png
    607
    862
    media_image3.png
    Greyscale









Regarding claim 11, wherein the first front plate extension is disposed between the second and third front plate extensions (Yeh: see Figure 1; Munson: see Figures 1 and 2).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Munson et al. (US D542,631 S), hereinafter Munson, in view of Munson et al.        (US D531,488 S), hereinafter Munson et al.
Regarding claim 16, Munson does not disclose the bracket assembly, further comprising a cable fixture attached to the first back plate extension.



[AltContent: textbox (100 – Bracket Assembly)]
    PNG
    media_image4.png
    594
    429
    media_image4.png
    Greyscale




[AltContent: arrow][AltContent: textbox (400 – Cable Fixture)][AltContent: textbox (300 – First Back Plate Extension)]
[AltContent: arrow]
[AltContent: textbox (200 – Back Plate)][AltContent: arrow]






Munson et al. is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to attach a cable fixture (Munson et al.: 400, fig 2) to the first back plate extension (Munson: 30, fig 2) via the back plate (Munson: 20, fig 2) as taught by Munson et al.  The motivation would have .

Claims 18, 19, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Munson et al. (US D542,631 S), hereinafter Munson, in view of Lozano (US 2013/0048812 A1) and Yamamori et al. (US 10,663,108 B2), hereinafter Yamamori.
Regarding claim 18, the applicant is reminded that the "display monitor," the "support structure," and the "electronic component" are not positively recited in the claim and therefore are not required structures within the scope of the claim.  Munson discloses a bracket assembly (10, fig 2, see the annotated figures above and below for all added reference numbers) for mounting a display monitor to a support structure (see Figures 1 and 2, the bracket assembly 10 is capable of performing the above intended use), the bracket assembly comprising: a back plate (20, fig 2) having a plurality of mounting holes (20b, fig 1) for receiving fasteners to mount the back plate to the support structure (see Figures 1 and 2, the mounting holes 20b are capable of performing the above intended use); a first back plate extension (30, fig 2) disposed along one side of said back plate; a front plate (40, fig 2) having a plurality of mounting holes (40b, fig 1) for receiving fasteners to mount the front plate to the display monitor (see Figures 1 and 2, the mounting holes 40b are capable of performing the above intended use); a first front plate extension (50, fig 2) disposed along one side of said front plate; a contact area (30a, 50a, fig 2) formed by said first front plate extension 
    PNG
    media_image5.png
    694
    797
    media_image5.png
    Greyscale
plate (see Figures 1 and 2).
[AltContent: connector][AltContent: connector][AltContent: textbox (40b – Mounting Holes)]



[AltContent: connector]
[AltContent: connector]

[AltContent: textbox (20b – Mounting Holes)]


With respect to the missing limitations (1) above, Lozano teaches a bracket assembly comprising: a back plate (22, fig 2); and a front plate (26, fig 2) configured to releasably attach to the back plate via a hook and loop fastener (32, 36, fig 2).

    PNG
    media_image6.png
    608
    901
    media_image6.png
    Greyscale












Lozano is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the front plate (Munson: 40, fig 2) 
With respect to the missing limitations (2) above, Yamamori teaches a bracket assembly (see Figure 10) comprising: a plate (14, fig 10) including a plurality of mounting fixtures (31, fig 10) arranged according to VESA standard (col 10, lines 13 and 14) to receive fasteners (15, fig 10) passing through a plurality of holes (28, fig 10) in the plate arranged according to VESA standard (col 10, lines 13 and 14).

    PNG
    media_image7.png
    765
    591
    media_image7.png
    Greyscale
















Regarding claim 19, wherein the mounting fixtures are configured to mount the back plate to a boom arm (Yamamori: see Figure 10, the mounting fixtures 31 have the configuration to perform the above intended use).
Regarding claim 27, wherein an angle formed between the back plate and the first back plate extension is obtuse (Munson: see Figure 2).




Allowable Subject Matter
Claims 4-6, 12-14, 17, and 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The applicant is advised that should claim 7 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  In the instant case, the limitations of claim 1 "the first front plate extension is angled in a downward direction as the first front plate extension projects from the front plate" (lines 15 and 16) plus the limitations of claim 7 "the first front plate extension is on an upper edge of the front plate" (lines 1 and 2) substantially equal the limitations of claim 9 "the first front plate extension is angled in the downward direction from an upper edge of the front plate" (lines 1-3), where "on" of claim 7 and "from" of claim 9 cover the same arrangement.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631